Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on 5/10/2022. Claims 17-23, 26-36, 38-43 are currently pending. 

Priority
In view of the amendment filed on 5/10/2022 amending the claims to remove the language regarding comparing a phase angle of the periodic blood flow to a first signal that represents a drive current or a power supplied to a pump rotor the priority statements made within the action mailed 1/21/2022 have been withdrawn. 

Drawings
In view of the amendment filed on 5/10/2022 canceling claims 24 and 37 the objections made against the drawings in the office action of 1/21/2022 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 5/10/2022 canceling claims 24 and 37 and clarifying the language of claim 17 and 30 the 112 rejections made against the claims in the office action of 1/21/2022 have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-23, 26-36 and 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4 and 6-9 of U.S. Patent No.10,561,773. Regarding claims 17-18, 27, 30-31 and 42-43 of the instant application, although the claims at issue are not identical, they are not patentably distinct from claims 1 and 4 of U.S. Patent No.10,561,773 because both the claims in the instant application and U.S. Patent No.10,561,773 recite a method and system that includes determining a rotational speed rotational speed of the rotor and a processing unit configured to determine a flow velocity based on the rotational speed and electrical power delivered to the rotor and determining a phase angle of the periodic blood flow, detecting, at a main sensor having a constant position relative to the blood pump, a second signal, wherein the second signal is indicative of a cardiac parameter such as electrophysiological heart signals; and determining, from the phase angle of the periodic blood flow and the second signal, the position of the main sensor which can be used to determine the position of the pump housing, i.e. blood pump, within the body of the patient and detecting changes in the position of the blood pump. Claims 17-18,27,30-31 and 42-43 of the instant application are fully anticipated by claims 1 and 4 within U.S. Patent No.10,561,773, therefore any patent granted to the claims within the instant application would improperly extent the rights to exclude granted by U.S. Patent No.10,561,773, see MPEP 804. Regarding claims 19-23, 32-36 and 41 of the instant application, although the claims at issue are not identical, they are not patentably distinct from claims 4 and 6 of U.S. Patent No.10,561,773 because both the claims in the instant application and U.S. Patent No.10,561,773 recite a method and system that includes storing a previously determined position of the blood pump  and continuously comparing it to a currently determined position and determining a difference and emitting a signal if the difference value exceeds an established threshold. Claims 19 and 32 recite detecting a change in the position of the blood pump and generating a signal when a threshold of the change is exceeded which is almost identical to the language of claim 4 within U.S. Patent No.10,561,773. Therefore, claims 19-23, 32-36  and 41 of the instant application are fully anticipated by claims 4 and 6 within U.S. Patent No.10,561,773, therefore any patent granted to the claims within the instant application would improperly extent the rights to exclude granted by U.S. Patent No.10,561,773, see MPEP 804. Regarding claims 26, 28-29 and 38-40 of the instant application, although the claims at issue are not identical, they are not patentably distinct from claims 1 and 7-9 of U.S. Patent No.10,561,773 because both the claims in the instant application and U.S. Patent No.10,561,773 recite monitoring a position of the pump based on a distance between the main sensor and the blood pump, the second signal being an electrophysiological heart signal, comparing the phase angle to the electrophysiological heart signal and the rotational speed being based on a power supplied to the rotor. Claims 26, 28-29 and 38-40 of the instant application are fully anticipated by claims 1 and 7-9 within U.S. Patent No.10,561,773, therefore any patent granted to the claims within the instant application would improperly extent the rights to exclude granted by U.S. Patent No.10,561,773, see MPEP 804.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 and 30 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792